           Case 4:20-cv-00205-JM Document 7 Filed 05/11/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANTHONY JEROME FITZGERALD                                                 PETITIONER


VS.                            No. 4:20-CV-00205-JM-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction,
Arkansas Department of Correction                                        RESPONDENT


                                          JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed.

       Dated this11th day of May, 2020.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
